Citation Nr: 0720322	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to rating in excess of 10 percent for residuals 
of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to June 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for residuals of a left wrist fracture, 
rated noncompensable from the date of claim.  A March 2006 
rating decision increased the rating to 10 percent, also from 
the date of claim (April 26, 2004).  As she did not express 
satisfaction with the 10 percent rating, and that rating is 
less than the maximum provided for wrist disability, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).   


FINDING OF FACT

Throughout the appeal period, the veteran's residuals of left 
(minor) wrist fracture have been manifested by limitation of 
dorsiflexion and palmar flexion to no less than 50 degrees, 
each; ankylosis of the wrist is not shown.   


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a left 
wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes (Codes) 5214, 5215 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   See 
38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim.   38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

This appeal is from the initial rating assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated.   See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The veteran is exercising her right 
to appeal the rating assigned by the March 2005 rating 
decision.   A July 2005 statement of the case (SOC) and March 
2006 supplemental SOC (SSOC) properly provided the veteran 
with notice on the downstream issue of an increased initial 
rating, including of what the evidence showed, and why the 
current rating was assigned.   A March 2006 rating decision 
increased the rating to 10 percent, and a November 2006 SSOC 
readjudicated the matter after the veteran had opportunity to 
respond.  She is not prejudiced by this process; notably, she 
does not allege that notice in this case was less than 
adequate.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The veteran's pertinent treatment records have been secured.  
She has not identified any records of VA or private 
evaluations or treatment for the residuals of her left wrist 
fracture that remain outstanding.  The RO arranged for a VA 
examination in September 2004 and another (more 
contemporaneous examination ) in February 2006.   VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim. 

B.  Factual Background

Service medical records note that in January 1982, the 
veteran was involved in an automobile accident and sustained 
a left wrist fracture.

On September 2004 VA examination, left wrist range of motion 
studies showed dorsiflexion or extension from 0 to 55 
degrees, palmar flexion from 0 to 66 degrees, left ulnar 
deviation from 0 to 35 to 40 degrees, and radial deviation 
from 0 to 21 degrees.  The veteran felt pain with 
dorsiflexion, and reported sharp pains radiating to her elbow 
with radial deviation.  The examiner did not find ankylosis.

During a December 2005 informal DRO conference, the veteran 
reported that even though she does not receive treatment for 
her left wrist, she continues to experience pain and limited 
movement.  

On February 2006 VA joint examination, range of motion 
studies revealed ulnar deviation from 0 to 30 degrees, radial 
deviation from 0 to 20 degrees, dorsiflexion or extension 
from 0 to 50 degrees, and palmar flexion from 0 to 50 
degrees.  The veteran reported she is right handed.  She 
noticed pain on ulnar deviation as well as over-all stiffness 
in her wrist, but there was no additional limitation of 
motion on repetitive use.  It was noted that the veteran's 
disability did have a significant impact on her occupational 
activities.  There was no ankylosis or loss of bone.

C.  Legal Criteria and Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that is based, as far as can be practically 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate Codes 
identify the various disabilities.  

The current 10 percent rating has been assigned under Code 
5215 (for limitation of wrist motion).  This code provides a 
single 10 percent rating where dorsiflexion of either wrist 
is less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  38 C.F.R. § 4.71a, Code 5215.

Code 5214 provides for higher ratings for wrist disability 
where the wrist is ankylosed.  38 C.F.R. § 4.71a, Code 5214.   

Normal wrist dorsiflexion is at 70 degrees; normal wrist 
palmar flexion is at 80 degrees.  38 C.F.R. § 4.71, Plate I.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's left wrist disability is assigned the maximum 
rating provided for limitation of wrist motion (under Code 
5215).  Consequently, to establish entitlement to a rating in 
excess of the current 10 percent, consideration must be given 
to rating the disability under other criteria for rating 
wrist disability.  Such criteria are in Code 5214 (for 
ankylosis).  However, ankylosis of the left wrist is not 
shown.  Accordingly a rating under Code 5214 would be 
inappropriate.  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Here, it is not shown that 
at any time during the appeal period the left wrist 
disability was manifested by symptoms warranting a rating in 
excess of 10 percent.  Consequently, "staged" ratings are 
not warranted.

Where, as here, the rating assigned is the maximum provided 
by the Rating Schedule for the disability at issue, the 
record raises a question of whether an extraschedular rating 
might be warranted.  However, marked interference with 
employment or frequent hospitalization due to the left wrist 
disability, or any other related factors of such gravity are 
neither shown nor alleged.  Consequently, referral for 
extraschedular consideration is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the veteran's claim, 
that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of a left 
wrist fracture is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


